Citation Nr: 1820261	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-28 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California
 
 
THE ISSUES
 
1.  Entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for hypertension.
 
3.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.  
 
 
REPRESENTATION
 
Appellant represented by:  California Department of Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from January 1988 to December 1997.  He also had subsequent service in the reserve.  His primary military duties were as a radio operator.  
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.  

 
FINDINGS OF FACT
 
1.  In March 2018, prior to the promulgation of a decision in the appeal, VA received notice from the Veteran that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for hypertension and an increased rating for pes planus.  
 
2.  Recurrent tinnitus was first manifested several years after service, and the preponderance of the evidence is against a finding that it is related thereto.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria to withdraw the appeals regarding entitlement to service connection for hypertension and an increased rating for pes planus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
 
2.  Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Hypertension and Pes Planus
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  
 
In the present case, the Veteran has withdrawn his appeal with respect to the issues of entitlement to service connection for hypertension and an increased rating for pes planus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.
 
Tinnitus
 
VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  
 
In May 2010, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim of entitlement to service connection for tinnitus.  VA then obtained identified and available evidence, conducted examinations, and offered the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  
 
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

Where a veteran served continuously for ninety days or more during  peacetime service after December 31, 1946, and tinnitus  becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Finally, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

The Veteran primarily contends that tinnitus is the result of constant inservice high frequency noise exposure as a radio operator.  Therefore, he maintains that service connection for tinnitus is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  
 
The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report when he first experienced sounds, such as ringing, in his ears.  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing those sounds.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  
 
The Veteran's July 1987 service entrance examination report is negative for any complaints or clinical findings of tinnitus.  During an August 1988 consultation with the Ear, Nose, and Throat Service, the Veteran was seen for hearing deficits in his left ear. He complained of tinnitus.  
 
During service, the Veteran's hearing acuity was normal, bilaterally for VA purposes.  38 C.F.R. § 3.385 (2017).  In July 1989, a chief radioman expressed doubts about the Veteran's ability to hear with respect to his duties as a radio operator and requested that the appellant be examined.  
 
During an audiology examination the following month, the Veteran denied the presence of tinnitus.  Indeed, despite his report of tinnitus on the one occasion during his first year of service, there was no evidence of recurrent tinnitus during the claimant's remaining nine years of active duty.  Tinnitus was not reported again until a September 2010 VA audiologic consultation, more than 20 years after it was initially reported in service.  The absence of recurrent tinnitus in service and the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
 
Since service, the Veteran has been examined on multiple occasions to determine whether there is a nexus between his current tinnitus and service.  
 
During an October 2010 VA examination, the Veteran reported a five year history of constant, tinnitus with sudden onset. Notably, the Veteran's report of tinnitus was confirmed three times during the case history interview.  Inasmuch as that was years after the Veteran's separation from active duty and with no change in hearing sensitivity noted during the appellant's time in the military, the audiologist opined that it was not likely that tinnitus was related to service.
 
In August 2011, during an audiologic examination by E.S.R., the Veteran reported constant, bilateral tinnitus for many years.  Following the examination, the audiologist opined that based on the case history and audiometric test findings, the Veteran had a hearing loss of a degree and pattern commonly associated with intense noise exposure.  Therefore, the udiologist concluded that it was likely than not that the Veteran's hearing loss and tinnitus were related to service.
 
During a January 2012, while serving with the reserve, a preliminary service retirement examination noted no complaints or clinical findings of tinnitus.  
 
In November 2013, the Veteran stated that the notation that his tinnitus had an onset five years prior to the October 2010 VA examination was incorrect.  He reported that it had actually started about five years after he entered the military and had become more severe each year.
 
In June 2015, the Veteran made an initial visit to T. T., M.D., a board-certified otolaryngologist.  Following an examination, Dr. T. opined that based on the Veteran's case history and test findings, the appellant had a hearing loss of a degree and pattern commonly associated with intense noise exposure.  Therefore, Dr. T. concluded that it was more likely than not that the Veteran's tinnitus and hearing loss had been caused by his exposure to loud, high static radio noise during service.  
 
In September 2015, the Veteran was reexamined by a VA audiologist to determine the etiology of his tinnitus.  The Veteran reported his he had first noted the onset of tinnitus sometime between 1989 and 1991.  Following a review of the Veteran's claims file, the Veteran's VA treatment records, audiologic testing, and an inperson examination, the examiner opined that it was less likely than not that the Veteran's tinnitus had been caused by or was a result of his military noise exposure.  In arriving at this opinion, the examiner noted several inconsistencies in the veteran's report of onset:  1) sometime between 1989 and 1991, 2) many years prior to 2011, 3) five years prior to the October 2010 VA examination, 4) and five years after the Veteran entered the military.  Given those inconsistencies, the examiner looked to the record to determine when the Veteran's symptoms had actually started.  The examiner noted the Veteran's report of tinnitus in service in August 1988 and his denial of tinnitus a year later.  Indeed the examiner found not other mention of tinnitus during the Veteran's active military service.  Therefore, the examiner concluded that tinnitus had not been persistent in service.  
 
After reviewing the record, the Board gives greater weight to the opinions of the VA examiners in October 2010 and September 2015 than to the opinions of E.S.R. and Dr. T.  While all performed examinations and tested the Veteran, the VA opinions also included a review of his claims file.  Thus, the VA examinations were more full and complete than those of the private examiners.  Therefore, the Board concludes that the preponderance of the competent evidence of record is against a finding of a nexus between the Veteran's tinnitus and service.  
 
Inasmuch as there are no manifestations of chronic tinnitus in service, and inasmuch as the preponderance of the competent evidence of record is against finding a nexus to service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for tinnitus is not warranted, and the appeal is denied.
 
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). 
 
ORDER
 
With respect to the issues of entitlement to service connection for hypertension and an increased rating for pes planus, the appeal is dismissed.
 
Entitlement to service connection for tinnitus is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


